Filed 3/7/16 Far Garfield, LLC v. Nakodar, Inc. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


FAR GARFIELD, LLC,                                                   B261735

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BC560307)
         v.

NAKODAR, INC., et al.,

         Defendants and Appellants.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Gregory Alarcon, Judge. Affirmed.


         Law Offices of Amy Ghosh, Amy Ghosh for Defendants and Appellants.


         Allen Matkins Leck Gamble Mallory & Natsis, Patrick E. Breen, George T.
McDonnell, Melissa K. Zonne for Plaintiff and Respondent.


                  ___________________________________________________
       Defendant Nakodar, Inc., defaulted on a loan secured by commercial real property.
Plaintiff Far Garfield, LLC, purchased the property at the ensuing trustee’s sale. After
the trustee’s deed upon sale was recorded, Far Garfield filed this unlawful detainer
lawsuit against Nakodar and its officers Rajinder and Debra Jawa because they refused to
vacate the premises. The trial court gave judgment to Far Garfield. We affirm.
                                           FACTS
       In 2009, Nakodar executed a promissory note for $3 million (the Note). The
lender was Habib American Bank. The Note required monthly payments of $24,157.80
until either the lender made a demand for immediate repayment or the debt was fully
repaid in January 2014. The Note was secured by commercial property in the City of
Commerce (the Property) under a deed of trust.
       In March 2014, the bank sold the Note and trust deed to Rossrock LLC and
notified defendants of the assignment. One month later, the trustee under the deed of
trust recorded a notice of default, reciting a delinquency of over $2.7 million. A notice of
trustee’s sale was recorded on July 17, 2014.
       At a trustee’s sale in August 2014, Far Garfield made a successful bid of $3.375
million. A trustee’s deed upon sale was recorded on August 19, 2014. On October 1,
2014, Far Garfield served a three-day Notice to Quit: a process server posted a Notice to
Quit for each of the defendants in a conspicuous place on the Property and mailed copies
to defendants as well.
       The Jawas declared individual bankruptcy in June 2013. Habib American Bank
was not a listed creditor, nor was the debt encompassed by the Note mentioned in the
filing. The Jawas amended their bankruptcy petition in August 2014, days before the
trustee’s sale, claiming an interest in the Property.
       The bankruptcy court granted Far Garfield’s motion for relief from the automatic
bankruptcy stay on September 30, 2014. The federal court order states that the Jawas
“are not the borrowers on the subject loan” and authorizes Far Garfield to enforce its
remedies to obtain possession of the Property, including an unlawful detainer action to
evict the Jawas, without further order from the bankruptcy court.

                                               2
       After obtaining the bankruptcy court’s approval, Far Garfield filed this unlawful
detainer lawsuit on October 9, 2014. Two months later, it pursued summary judgment.
Over defendants’ opposition, the trial court gave judgment to Far Garfield, including the
right to immediate possession of the Property. Defendants timely appeal the judgment.
                                        DISCUSSION
       In an unlawful detainer proceeding, summary judgment may be sought at any time
after the defendant answers, upon five days’ notice. (Code Civ. Proc., § 1170.7.)1
Summary judgment is granted if there is no triable issue as to any material fact and the
moving party is entitled to judgment as a matter of law. (§ 437c, subd. (c).) A moving
plaintiff must prove the elements of its cause of action and the lack of a defense to it; the
burden then shifts to the defendants to show a triable issue of material fact or a defense.
In making their case, defendants “may not rely upon the mere allegations or denials of its
pleadings to show that a triable issue of material fact exists but, instead, shall set forth the
specific facts showing that a triable issue of material fact exists as to that cause of action
or a defense thereto.” (§ 437c, subd. (p)(1).) On appeal, we independently examine the
record to determine if triable issues of material fact exist. (Hernandez v. Hillsides, Inc.
(2009) 47 Cal. 4th 272, 285; Saelzler v. Advanced Group 400 (2001) 25 Cal. 4th 763, 767.)
       Defendants cite no evidence in the “Statement of Facts” of their opening brief.
Instead, they cite Far Garfield’s Memorandum of Points and Authorities in support of
summary judgment. An opponent’s argument is not admissible evidence with which to
defend against summary judgment. By relying exclusively on Far Garfield’s points and
authorities, defendants effectively concede that they lack contrary evidence.
       Defendants state in their brief that a “request for continues [sic] [was] not
warranted” while inconsistently complaining that the matter should have been continued
to conduct discovery. Defendants did not seek a continuance to conduct discovery by
filing affidavits showing that “facts essential to justify opposition may exist.” (§§ 437c,



1      Unlabeled statutory references in this opinion are to the Code of Civil Procedure.


                                               3
subd. (h), 1170.8; New York Times Co. v. Superior Court (2005) 135 Cal. App. 4th 206,
215.) Without a proper showing, the trial court had no duty to continue the case.
(Cooksey v. Alexakis (2004) 123 Cal. App. 4th 246, 253-255.)
       Persons may be removed from property sold under a power of sale contained in a
trust deed, once title is perfected, after service of a three-day notice to quit. (§ 1161a,
subd. (b).) The plaintiff must show that it acquired the property at a regularly conducted
sale, and that title was perfected by the conveyance of a trustee’s deed of sale. (Vella v.
Hudgins (1977) 20 Cal. 3d 251, 255; Stephens, Partain & Cunningham v. Hollis (1987)
196 Cal. App. 3d 948, 953.) “The property must be sold by public auction to the highest
bidder (§ 2924h) to whom title is transferred by a trustee’s deed. Thereafter, upon
recording of this deed, the purchaser is entitled to bring an unlawful detainer action
against the trustor in order to get possession of the property.” (Garfinkle v. Superior
Court (1978) 21 Cal. 3d 268, 275, fn. omitted.)
       Far Garfield carried its burden of establishing that it acquired the Property at a
public auction after bidding $3.375 million. The noticed trustee’s sale took place after
Nakodar defaulted on the Note, which on its face was supposed to have been fully repaid
by January 2014. Defendants admit that Nakodar “was not able to cure the default.” The
sale is presumed to have been conducted fairly. (Royal Thrift & Loan Co. v. County
Escrow, Inc. (2004) 123 Cal. App. 4th 24, 32.) Defendants make no claim that the sale
was closed to the public, or that Far Garfield was not the highest bidder at the auction.
The record shows that a trustee’s deed of sale was recorded listing Far Garfield as the
new owner, thereby perfecting the conveyance.2 Defendants presented no written
objections to the admissibility of Far Garfield’s evidence. (Cal. Rules of Court, rules
3.1352, 3.1354.)


2        Defendants question the validity of the sale, arguing that “At trial, Appellants
could have presented sufficient evidence that there was no valid delivery or transfer of
title to the Property.” The time to disprove the transfer was in opposition to summary
judgment, because a triable issue “‘is not created by “speculation, conjecture, imagination
or guess work.”’” (Yuzon v. Collins (2004) 116 Cal. App. 4th 149, 166.)


                                               4
       Defendants argue that Rossrock and Far Garfield are “a straw entity” because one
individual is the manager of both entities. Defendants cite no legal authority for the
proposition that one entity (Far Garfield) is barred from purchasing at a public sale
property that is subject to a lien held by a different entity (Rossrock), even if both entities
share a common manager. There is no evidence of wrongdoing.
       Defendants claim that Far Garfield “failed to present any evidence that ownership
rights to the Property were assigned” to it. Rossrock did not assign its interest to Far
Garfield. Instead, Far Garfield proved, without contradiction, that it bid for the Property
at public auction and title was transferred to it by way of a trustee’s deed of sale.
       Finally, defendants challenge the adequacy of service of the Notice to Quit. They
write that Far Garfield “served on Appellants a three-day notice to quit with respect to the
Property. The notice was not delivered personally to each and every tenant of the
Property but was placed in a ‘conspicuous’ place on the Property despite regular presence
of these tenants.”
       When a Notice to Quit is served on commercial tenants, it may be given to the
tenant personally or, if no person can be found at the business, the notice may be affixed
“in a conspicuous place on the property, and also by sending a copy through the mail
addressed to the tenant at the address where the property is situated.” (§ 1162, subd.
(b)(3).) Service made by a registered process server creates a presumption that delivery
of the three-day Notice to Quit met statutory requirements, without the need to call the
process server as a witness. (Palm Property Investments, LLC v. Yadegar (2011) 194
Cal. App. 4th 1419, 1427-1428.)
       In this instance, the process server attested to a “due and diligent effort” to make
service, posting a copy for each defendant in a conspicuous place and mailing copies to
them. The process server did not have to wait for someone to arrive, or make repeated
visits to the business. (Hozz v. Lewis (1989) 215 Cal. App. 3d 314, 316-318.) Defendants
concede that “section 1162 does not require a showing of reasonable diligence by the
process server.” Defendants did not produce evidence to overcome the presumption of
proper service. There are no declarations from defendants attesting to their failure to

                                               5
receive the Notice to Quit. They cannot rely on their answer to the complaint to refute
the presumption of proper service. (§ 437c, subd. (p)(1).)
                                     DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                         BOREN, P.J.
We concur:


      CHAVEZ, J.


      HOFFSTADT, J.




                                            6